MEMORANDUM**
Substantial evidence supports the Board of Immigration Appeals’ (BIA’s) conclusion that the presumption of future persecution has been rebutted by changed country conditions. See Marcu v. INS, 147 F.3d 1078, 1082 (9th Cir.1998). In making its determination, the BIA relied upon two documents, both of which were exhibits at the hearing before the Immigration Judge (IJ), one of which was introduced by Petitioner himself. These documents reflect that Zviad Gamsakhurdia, the President of Georgia who advocated an oppressive “Georgians First” policy, was overthrown and replaced with a government that supports autonomy for ethnic Armenians. Petitioner had an opportunity to argue that his fear of persecution due to his Armenian ethnicity remained well-founded, despite this change, and did so argue. See Acewicz v. INS, 984 F.2d 1056, 1061 (9th Cir.1993).
Petitioner’s argument that the BIA erred in not finding that compelling or humanitarian reasons exist for granting asylum also fails. Though Petitioner suffered unjustly in Georgia — his businesses were confiscated, he was twice arrested, he was detained, pressured to change his name, recruited to support rival political factions, threatened in his home and repeatedly hit in the head — the BIA did not err in concluding that these experiences did not constitute the “atrocious forms of persecution” required for a discretionary grant of asylum. See Kazlauskas v. INS, 46 F.3d 902, 906-07 (9th Cir.1995) (internal citations omitted).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.